      Case 3:19-cv-00025-DPM Document 24 Filed 05/20/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

KEDRIEN L. BROWN                                             PLAINTIFF

v.                       No. 3:19-cv-25-DPM

CHRIS JEFFERSON, Jonesboro
Police Department                                          DEFENDANT

                                ORDER
     Brown hasn't updated his address with the Clerk; his mail is still
being returned undelivered. Doc. 21-23. His remaining claims will
therefore be dismissed without prejudice.         LOCAL RULE     5.5(c)(2).
Jefferson's motion for summary judgment, Doc. 16, is denied as moot.
If Brown refiles, though, then Jefferson may renew the motion. An in
forma pauperis appeal from this Order and accompanying Judgment
would not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.


                                  D .P. Marshall Jr.
                                  United States District Judge
